ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Solan, 2012 IL App (2d) 110944




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    JOHN SOLAN, Defendant-Appellee.



District & No.             Second District
                           Docket No. 2-11-0944


Filed                      June 26, 2012


Held                       The handwritten entry of the words “Leaving Scene of an
(Note: This syllabus       Accident–Damage Only (11-402)” in the blank space on the preprinted
constitutes no part of     form captioned “DUI Criminal Complaint” charging defendant with DUI
the opinion of the court   was a scrivener’s error that did not warrant the conclusion that defendant
but has been prepared      was not “placed under arrest for [DUI] *** as evidenced by the issuances
by the Reporter of         of a Uniform Traffic Ticket” for purposes of his petition seeking the
Decisions for the          rescission of the summary suspension of his license, especially in view
convenience of the         of the second count of the complaint, which set forth the offense of
reader.)
                           leaving the scene of a property-damage-only accident under section 11-
                           402 of the Vehicle Code, and the arresting officer’s sworn report;
                           therefore, the order rescinding the summary suspension was reversed.


Decision Under             Appeal from the Circuit Court of Du Page County, No. 11-DT-1772; the
Review                     Hon. Liam C. Brennan, Judge, presiding.



Judgment                   Reversed.
Counsel on                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
Appeal                      Assistant State’s Attorney, and Lawrence M. Bauer and Edward R.
                            Psenicka, both of State’s Attorneys Appellate Prosecutor’s Office, of
                            counsel), for the People.

                            Scott P. Walthius, of Law Office of Scott P. Walthius, of Winfield, for
                            appellee.


Panel                       JUSTICE BURKE delivered the judgment of the court, with opinion.
                            Presiding Justice Jorgensen and Justice Hutchinson concurred in the
                            judgment and opinion.




                                              OPINION

¶1          Defendant, John Solan, petitioned to rescind the summary suspension of his driving
        privileges. Following a hearing, the trial court granted defendant’s petition and rescinded the
        suspension. The State timely appealed. At issue is whether the trial court properly granted
        defendant’s petition upon finding that defendant was not “placed under arrest for [driving
        under the influence (DUI)] *** as evidenced by the issuance of a Uniform Traffic Ticket”
        (625 ILCS 5/2-118.1(b)(1) (West 2010)), where count I of the “DUI Criminal Complaint”
        erroneously alleged that defendant committed the offense of “Leaving Scene of an
        Accident–Damage Only (11-402)” but otherwise made numerous references to DUI and cited
        the DUI statute (625 ILCS 5/11-501(a)(2) (West 2010)). For the reasons that follow, we
        reverse.

¶2                                         I. BACKGROUND
¶3          The record reveals that, on May 7, 2011, defendant was charged with three separate
        offenses. Count I was set forth on a preprinted form entitled “DUI Criminal Complaint” and
        alleged in part as follows:
            “[D]efendant committed the offense of Leaving Scene of an Accident–Damage Only (11-
            402) in violation of the Illinois Compiled Statutes, in this, to wit, that the said Defendant
            committed the offense of Driving While Under the Influence of Alcohol in violation of
            Chapter 625 Section 5/11-501(a)(2) of the Illinois Compiled Statutes in this, to wit: that
            the Defendant drove or was in actual physical control of a motor vehicle within this State
            while under the influence of alcohol, and against the peace and dignity of the People of
            the State of Illinois.” (The underlined portion was handwritten by the arresting officer.)
        Counts II and III (set forth on a complaint entitled “Misdemeanor Complaint”) charged

                                                  -2-
       defendant with leaving the scene of an accident (625 ILCS 5/11-402 (West 2010)) and with
       operating an uninsured motor vehicle (625 ILCS 5/3-707 (West 2010)).
¶4          The officer’s sworn report, dated May 7, 2011, provided that defendant was “asked to
       submit to a chemical test[ ] to determine the alcohol *** content of [his] breath” and
       “warned of the consequences” and that this took place “[s]ubseqent to an arrest for violating
       Section 11-501 of the Illinois Vehicle Code.” The sworn report further provided that the
       officer had “reasonable grounds to believe the arrestee was in violation of Section 11-501.”
¶5          Defendant was served with immediate notice of the summary suspension of his driving
       privileges for failure to submit to testing. On June 30, 2011, defendant filed a petition to
       rescind his summary suspension. On that same day, the State was permitted to amend count
       I of the complaint to replace the language “Leaving Scene of an Accident–Damage Only (11-
       402)” with “Driving While Under the Influence of Alcohol.”
¶6          The hearing took place on August 23, 2011. The scope of the hearing was limited to one
       issue: whether defendant “was placed under arrest for [DUI] *** as evidenced by the
       issuance of a Uniform Traffic Ticket.” (Emphasis added.) 625 ILCS 5/2-118.1(b)(1) (West
       2010). The sole argument advanced by defendant in support of his claim that he was not
       arrested for DUI was that he did not “receive[ ] a ticket for DUI.” The trial court agreed. The
       court found that the complaint was “inherently confusing.” The court noted that, if the
       question were whether defendant was placed under arrest for DUI, he “quite possibly could
       lose.” The court further noted the State’s argument that “the defendant *** had to know he
       was arrested for DUI because it said [he] was in the law officer’s sworn report.” However,
       the court stated that “the statute doesn’t stop with saying he was placed under arrest for
       DUI.” Relying on the well-settled rules of statutory construction, the court found that,
       because the plain language of section 2-118.1(b)(1) of the Illinois Vehicle Code (625 ILCS
       5/2-118.1(b)(1) (West 2010)) included the words “as evidenced by the issuance of a Uniform
       Traffic Ticket,” the legislature must have intended the court to look to the ticket to determine
       whether defendant had been arrested for purposes of the statute. The court then concluded
       that, because the officer wrote in “Leaving Scene of an Accident–Damage Only (11-402)”
       on the complaint, the complaint did not comply with the requirement that defendant’s arrest
       be “evidenced by the issuance of a Uniform Traffic Ticket.”
¶7          The trial court granted defendant’s petition, and the State timely appealed.

¶8                                         II. ANALYSIS
¶9         The State argues that the court erred in granting defendant’s petition, because the
       complaint adequately indicated that defendant was arrested for DUI. Defendant maintains
       that, because the complaint was “defective” at the time of arrest (in that it did not give him
       notice that he was being arrested for DUI), the complaint did not comply with the provisions
       of the Illinois Vehicle Code and the rescission of defendant’s summary suspension was
       proper. We agree with the State.
¶ 10        Section 11-501.1(a) of the Illinois Vehicle Code (625 ILCS 5/11-501.1(a) (West 2010))
       provides, in pertinent part, that “[a]ny person who drives or is in actual physical control of
       a motor vehicle upon the public highways of this State shall be deemed to have given consent

                                                 -3-
       *** to a chemical test or tests of blood, breath, or urine for the purpose of determining the
       content of alcohol *** in the person’s blood if arrested, as evidenced by the issuance of a
       Uniform Traffic Ticket *** for [DUI].” If a motorist submits to testing that reveals a blood
       alcohol level in excess of the legal limit, or if he or she refuses to submit to testing, his or her
       driving privileges will be summarily suspended by the Secretary of State upon the
       submission of a sworn report of the arresting officer. 625 ILCS 5/11-501.1(d), (e) (West
       2010). “The refusal to take a chemical test must be preceded by an arrest for DUI in order
       for such refusal to be admissible in summary suspension proceedings under section 11-501.1
       of the Vehicle Code.” People v. Bahnfleth, 233 Ill. App. 3d 289, 292 (1992). A motorist
       whose driving privileges have been summarily suspended may request a judicial hearing at
       which to seek rescission of the suspension. 625 ILCS 5/2-118.1(a) (West 2010).
¶ 11        A hearing on a petition to rescind a summary suspension is a civil proceeding in which
       the defendant bears the burden of proof. People v. Smith, 172 Ill. 2d 289, 294-95 (1996);
       People v. Marsala, 376 Ill. App. 3d 1046, 1048 (2007). One of the four issues that a
       defendant may raise for rescission is: “Whether the person was placed under arrest for [DUI]
       *** as evidenced by the issuance of a Uniform Traffic Ticket.” 625 ILCS 5/2-118.1(b)(1)
       (West 2010). Although we generally employ a bifurcated standard of review in reviewing a
       trial court’s ruling on a petition to rescind the suspension of driving privileges (see People
       v. Wear, 229 Ill. 2d 545, 561-62 (2008)), our review here is de novo, as the facts are not in
       dispute and the sole basis that defendant advanced for rescission of his suspension presents
       a question of law (see People v. Sven, 365 Ill. App. 3d 226, 231 (2006)).
¶ 12        The question presented is whether the inclusion of the words “Leaving Scene of an
       Accident–Damage Only (11-402)” in the DUI complaint leads to a conclusion that defendant
       was not “placed under arrest for [DUI] *** as evidenced by the issuance of a Uniform Traffic
       Ticket” (625 ILCS 5/2-118.1(b)(1) (West 2010)) and thus warrants the rescission of his
       summary suspension. We find that it does not. Count I of the complaint is a preprinted form
       that is captioned “DUI Criminal Complaint” in bold at the top center of the page. There are
       blanks for the officer to fill in his or her name, the defendant’s name, and the date and time
       of the offense. There is also a blank for the officer to fill in the offense. It was in this blank
       where the officer handwrote “Leaving Scene of an Accident–Damage Only (11-402).” The
       preprinted portion of the form continues on to state, “that the said Defendant committed the
       offense of Driving While Under the Influence of Alcohol in violation of Chapter 625 Section
       5/11-501(a)(2) of the Illinois Compiled Statutes in this, to wit: that the Defendant drove or
       was in actual physical control of a motor vehicle within this State while under the influence
       of alcohol.”
¶ 13        When read in the context of the entire count, the handwritten portion concerning the
       offense of leaving the scene of an accident was clearly a scrivener’s error. This finding is
       corroborated by the fact that count II of the complaint fully sets forth the offense of leaving
       the scene of a property-damage-only accident under section 11-402.
¶ 14        In addition, the officer’s sworn report provided that defendant was “asked to submit to
       a chemical test[ ] to determine the alcohol *** content of [his] breath” and “warned of the
       consequences” and that this took place “[s]ubseqent to an arrest for violating Section 11-501
       of the Illinois Vehicle Code.” The sworn report further provided that the officer had

                                                   -4-
       “reasonable grounds to believe the arrestee was in violation of Section 11-501.” Further,
       there was no evidence presented at the hearing that defendant was not arrested for DUI.
¶ 15       Given the numerous and express references to the offense of DUI and to the appropriate
       statute, we disagree with the trial court and find that the DUI complaint was sufficient
       evidence that defendant was placed under arrest for DUI as evidenced by the “DUI Criminal
       Complaint.”1

¶ 16                                  III. CONCLUSION
¶ 17      The judgment of the circuit court of Du Page County is reversed.

¶ 18      Reversed.




              1
              On appeal, defendant does not suggest any distinction between the “DUI Criminal
       Complaint” and a “Uniform Traffic Ticket.” 625 ILCS 5/2-118.1(b)(1) (West 2010).

                                               -5-